Exhibit 10.1
Execution Version

Portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission as part of an application for confidential
treatment pursuant to the Securities Exchange Act of 1934, as amended. All
redacted material has been marked by the symbol (***).
SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (together with the surviving provisions of the License
Agreement (as defined below) set forth in Section 1(b) below, the “Agreement”)
is made as of the 30th day of July, 2012 by and among Vonage Network LLC, a
limited liability company incorporated under the laws of Delaware, having its
principal offices at 23 Main St., Holmdel, NJ, 07733 (“Company”), Amdocs
Software Systems Limited, a company incorporated under the laws of Ireland,
having its principal offices at 1 First Floor, Block S, East Point Business Park
Dublin 3, Ireland (“ASSL”), and Amdocs, Inc., a company incorporated under the
laws of the State of Delaware, having its principal offices at 1390 Timberlake
Manor Parkway, Chesterfield, Missouri, 63017 (“INC”, and, collectively with
ASSL, “Amdocs”). Company and Amdocs are collectively referred to herein as the
“Parties”, each a “Party”. Capitalized terms used herein but not defined have
the meanings given to such terms in the License Agreement (as defined below).
WHEREAS, Company and Amdocs are parties to that certain License and Managed
Services Agreement, dated December 23, 2009, as amended by the First Amending
Agreement dated December 22, 2010 (collectively, the “License Agreement”);
WHEREAS, disputes have arisen between Company and Amdocs regarding the parties’
respective obligations set forth in the License Agreement and with respect to
Orders and Change Requests associated with the License Agreement (collectively,
the “Dispute”); and
WHEREAS, the Parties desire to resolve the Dispute pursuant to the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, Company and Amdocs hereby agree as follows:
1.TERMINATION.
a.    Upon the execution of this Agreement (the “Execution Date”), the License
Agreement shall immediately terminate and Amdocs will cease performing any and
all services and obligations and incurring costs in connection with the License
Agreement and cause any Authorized Subcontractors to do the same. In addition to
the foregoing, any other services, licenses, obligations or any other
arrangement existing between the Parties shall immediately cease, unless
otherwise expressly agreed upon in writing by the Parties.
b.    Notwithstanding the foregoing and Section 17.15 of the License Agreement,
the following Sections of the License Agreement shall survive the termination of
the License Agreement: Sections 1 (solely with respect to defined terms relevant
to the surviving sections of the License Agreement and terms used herein), 17.2,
17.3, 17.5, 17.17 and 17.18, which are incorporated herein.
2.    PAYMENT. In settlement of the Dispute, ***. Notwithstanding any terms to
the contrary set forth in the License Agreement, Amdocs acknowledges and affirms
that Company has no obligation to pay any pending or future invoices from Amdocs
for services provided under or related to the License Agreement, or any
associated Orders or Change Requests.

A/75076420.1
CONFIDENTIAL TREATMENT REQUESTED BY VONAGE HOLDINGS CORP.

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

3.    RELEASES.
a.    *** Amdocs, for themselves and for their affiliates, representatives (in
their capacity as such), successors and assigns of each of the foregoing Persons
(collectively with Amdocs, the “Amdocs Parties”), for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, hereby
fully and completely forever release and discharge Company and each of Company’s
current and former subsidiaries or affiliates, or any of their respective
officers, directors, shareholders, employees, agents and representatives
(collectively, the “Company Released Parties”), from any and all claims,
actions, causes of action, suits, debts, costs, dues, liens, sums of money,
accounts, reckonings, agreements, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, orders,
expenses, executions, affirmative defenses, demands and other obligations or
liabilities whatsoever (collectively, the “Amdocs Party Claims”), in law, equity
or otherwise, whether known or unknown to any Amdocs Party, whether or not
concealed or hidden, fixed or contingent, which any of the Amdocs Parties ever
had, now have or may have against any of the Company Released Parties, based on
or arising out of any matter, cause, act or omission whatsoever, occurring or
existing at any time up to and including the date hereof, relating in any way to
the Dispute and/or the License Agreement. The Amdocs Parties represent and
warrant to the Company Released Parties that they have not assigned or
transferred any of the Amdocs Party Claims.
b.    *** Company, for itself and for its affiliates, representatives (in their
capacity as such), successors and assigns of each of the foregoing Persons
(collectively with Company , the “Company Parties”), for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, hereby
fully and completely forever release and discharge Amdocs and each of Amdocs’
current and former subsidiaries or affiliates, or any of their respective
officers, directors, shareholders, employees, agents and representatives
(collectively, the “Amdocs Released Parties”), from any and all claims, actions,
causes of action, suits, debts, costs, dues, liens, sums of money, accounts,
reckonings, agreements, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, orders, expenses,
executions, affirmative defenses, demands and other obligations or liabilities
whatsoever (collectively, the “Company Party Claims”), in law, equity or
otherwise, whether known or unknown to any Company Party, whether or not
concealed or hidden, fixed or contingent, which any of the Company Parties ever
had, now have or may have against any of the Amdocs Released Parties, based on
or arising out of any matter, cause, act or omission whatsoever, occurring or
existing at any time up to and including the date hereof, relating in any way to
the Dispute and/or the License Agreement. The Company Parties represent and
warrant to the Amdocs Released Parties that they have not assigned or
transferred any of the Company Party Claims.
c.    It is the intention of the Parties hereto that the releases described in
Sections 3(a) and 3(b) above shall be effective as a bar to all obligations,
liabilities, costs, expenses, attorneys’ fees and damages of whatever character,
nature or kind, known or unknown, suspected or unsuspected, hereinabove
specified to be so barred. In furtherance of this intention, the Parties hereto
expressly waive any and all rights and benefits conferred upon them by any and
all applicable laws. The Parties hereto acknowledge that the foregoing waiver
and provisions of

2
A/75076420.1
CONFIDENTIAL TREATMENT REQUESTED BY VONAGE HOLDINGS CORP.

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


applicable laws are separately bargained for. The Parties hereto expressly
consent and agree that this release shall be given full force and effect in
accordance with each and all of its provisions, including those terms and
provisions relating to unknown and unsuspected claims, demands and causes of
action, if any, to the same effect as to those terms and provisions relating to
any other claims, demands and causes of action hereinabove specified. Each Party
acknowledges that such Party may hereafter discover facts different from, or in
addition to, those which such Party now knows and believes to be true with
respect to the releases herein made and agrees that every release herein made is
now and will remain effective notwithstanding the existence or discovery of such
additional facts.
4.    CONFIDENTIAL INFORMATION.
a.    Each Party agrees to keep confidential the terms of this Agreement except
to the extent that disclosure of certain aspects of the Agreement is required by
law, and each Party expressly acknowledges, restates and affirms the obligations
of Section 17.3 (Confidentiality) of the License Agreement.
b.    Within thirty (30) Business Days after the Execution Date, each Party
shall (i) use reasonable efforts to return or destroy (which reasonable efforts
to destroy shall be certified by a duly authorized officer of the applicable
Party) any and all Confidential Information (including all originals, copies,
digests and summaries in any form) of the other Party in its possession,
including, without limitation, any and all Company Data in Amdocs’ possession,
and any of Amdocs’ software or related information in Company’s possession, and
(ii) cease using any Confidential Information of the other Party in its
possession. Notwithstanding the foregoing, each Party may retain copies of the
other Party’s Confidential Information required by applicable Law provided that
such copies are retained subject to the terms of Section 17.3 of the License
Agreement.
5.    INTELLECTUAL PROPERTY. Company shall retain any and all rights to any
Intellectual Property Rights of Company and any and all materials, documents and
information provided to Amdocs under the License Agreement, including, but not
limited to the Company Data, Legacy Systems and the Company Systems. Amdocs
shall retain any and all rights to any Intellectual Property Rights of Amdocs
and any and all materials, documents and information provided to Company under
the License Agreement, including, but not limited to the Amdocs Systems, Work
Product and Product Documentation. Each Party shall have the right to reuse its
respective materials, documents and information and any and all Intellectual
Property Rights therein but shall not retain any right to use the other’s
materials, documents or information or any Intellectual Property Rights therein,
even if such materials, documents or information has been embedded into or
become part of the receiving Party’s materials or documentation and even if the
receiving Party’s materials are identified as propriety to or confidential
information of the receiving Party.
6.    NON-DISPARAGEMENT.
a.    Company’s Senior Management and Project Manager shall not, and Company
shall use reasonable efforts to ensure that no Company Employee shall on
Company’s behalf, disparage Amdocs or any of its subsidiaries or affiliates, or
any of their respective officers, directors, shareholders, employees, agents
and/or representatives (“Amdocs Subject Persons”), in any manner, whether to the
media or otherwise.
b.    Amdocs’ Senior Management and Project Manager shall not, and Amdocs shall
use reasonable efforts to ensure that no Amdocs Employee shall on Amdocs’
behalf, disparage Company or any of its subsidiaries or affiliates, or any of
their respective officers, directors, shareholders, employees, agents and/or
representatives (“Company Subject Persons”), in any manner, whether to the media
or otherwise.

3
A/75076420.1
CONFIDENTIAL TREATMENT REQUESTED BY VONAGE HOLDINGS CORP.

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

c.    For purposes of this Agreement, “Senior Management” means any and all
officers, directors and other persons who are authorized to make official
statements on behalf of their organization and/or affiliated entity and/or have
the authority to bind such organization and/or affiliated entity to any
statements made by such person.
7.    NO ADMISSION OF LIABILITY OR WRONGDOING. This Agreement is made solely for
the purposes of resolving the Dispute, and nothing in this Agreement shall be
construed as or constitute an admission of liability by, or evidence of damage
to, any Party hereto, all liability being expressly denied. Furthermore, nothing
in this Agreement shall be construed as or constitute an admission of the
validity or enforceability of any claims or demands that were made or could have
been made by either Party. This Agreement shall not be admissible in any legal
proceeding except to enforce its terms.
8.    MISCELLANEOUS.
a.    Publicity. Except as required by applicable law, each Party must obtain
the other’s prior written consent before publicly using or disclosing in any
press releases or other publicity matters relating to this Agreement or the
License Agreement, except with respect to the existence of this Agreement and to
the mutual determination of the parties to terminate the License Agreement
pursuant hereto in the best interests of both parties (but not any of the other
contents hereof unless required by law). The Parties agree that the upcoming
Company filing with the Securities and Exchange Commission of its Quarterly
Report on Form 10-Q shall describe this Agreement and the matters related
thereto substantially as set forth in Exhibit A hereto and that, except as
required by applicable law, future disclosures by Company that may require
references to this Agreement shall materially conform to the description
contained in Exhibit A hereto.
b.    Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York, without regard to principles of
conflicts of law.
c.    Jurisdiction; Venue. Each of the parties hereto hereby submits and
consents irrevocably to the exclusive jurisdiction of the courts of the State of
New York and the United States District Court for the Southern District of New
York for the interpretation and enforcement of the provisions of this Agreement.
d.    Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT
e.    Expenses. Company and Amdocs shall each pay their own expenses in
connection with this Agreement.
f.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, assigns, heirs, executors
and administrators of the parties hereto.
g.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
hereof. No Party shall be liable or bound to any other Party in any manner with
regard to the subjects hereof or thereof by any warranties, representations or
covenants except as specifically set forth herein. This Agreement may not be

4
A/75076420.1
CONFIDENTIAL TREATMENT REQUESTED BY VONAGE HOLDINGS CORP.

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

modified except by a written instrument signed by a duly authorized
representative of each Party. Any terms that may appear on any other documents
of either Party provided in connection with this Agreement that add to, vary
from or conflict with the provisions of this Agreement shall be void.
h.    Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent by law.
i.    Construction. Each Party represents that it has had an opportunity to
thoroughly discuss all aspects of this Agreement with the legal counsel of its
choice and further represents that it fully understands all of its provisions
and that it is voluntarily entering into this agreement with the full knowledge
of its legal significance and with the intent to be legally bound by its terms.
Each Party to this Agreement has cooperated in the drafting and preparation of
this Agreement. Therefore, no construction of any term or provision of this
Agreement shall be construed against any Party. Each Party represents and
warrants that the representative executing this Agreement on its behalf has the
authority to bind such party to this Agreement.
j.    No Waiver. No waiver of rights arising under this Agreement shall be
effective unless in writing and signed by the Party against whom such waiver is
sought to be enforced. No failure or delay by either Party in exercising any
right, power or remedy under this Agreement shall operate as a waiver of any
such right, power or remedy and/or prejudice its rights to bring any action in
respect thereof or constitute waiver of any prior, concurrent, or subsequent
right, remedy, or duty within the Agreement.
k.    Headings not Controlling. The headings of the Sections of this Agreement
are inserted for convenience only and are not intended to affect the meaning or
interpretation of this Agreement.
Signature Page Follows

5
A/75076420.1
CONFIDENTIAL TREATMENT REQUESTED BY VONAGE HOLDINGS CORP.

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version





IN WITNESS WHEREOF, Company and Amdocs, pursuant to due corporate authority,
have caused this Agreement to be signed in their respective names on the date(s)
set forth below.
ACCEPTED:        ACCEPTED:
VONAGE NETWORK LLC        AMDOCS, INC.
(“Company”)        (“INC”)
By: /s/ Gerald Maloney        By: /s/ Thomas G. O’Brien    
(Signature)            (Signature)
Name: Gerald Maloney        Name: Thomas G. O’Brien    
(Typed or Printed)            (Typed or Printed)
Title: SVP Finance        Title: Treasurer    
(Typed or Printed)            (Typed or Printed)
Date: July 30, 2012        Date: July 30, 2012    
ACCEPTED:
AMDOCS SOFTWARE SYSTEMS LIMITED
(“ASSL”)
By: /s/ Philip Butler    
(Signature)
Name: Philip Butler    
(Typed or Printed)
Title: Assistant Secretary    
(Typed or Printed)
Date: July 30, 2012    




EXHIBIT A
Language for Company SEC Filings
Form 10-Q Recent Developments
In 2009, the Company initiated a broad program to transform its IT
infrastructure to better suit the needs of the business.  One component of that
transformation was the development and implementation of a new billing and order
management system. To that end, the Company entered into a License and Managed
Services Agreement with Amdocs, dated as of December 23, 2009, as modified by
the First Amending Agreement dated December 22, 2010 (the “License Agreement”),
under which Amdocs was to develop and license software and provide enhanced
billing and order management services to the Company.
As previously disclosed, we experienced delays and incremental costs during the
course of the development and implementation of the new billing and ordering
system and the transition of customers to the system. Concurrently, we made
significant progress in other areas of our IT transformation, including the
enhancement of our existing systems, application stability, improved data
analytics to guide our business decision-making, and enhanced capability to
quickly solve customer trouble tickets. Substantial improvements were also made
to our business environment by upgrading our customer and billing databases. We
have also implemented virtualization technology for our IT enterprise
applications and cloud computing for our call processing network. The cumulative
result of these changes is a substantially improved IT infrastructure. 
We conducted discussions with Amdocs to resolve the issues associated with the
billing and ordering system. After these discussions, and after our
consideration of the progress made improving our overall IT infrastructure, the
incremental time and costs to develop and implement the Amdocs system, as well
as the expected reduction in capital expenditures, in June 2012 we and Amdocs
determined that terminating the program was in the best interest of both
parties. On July 30, 2012, we entered into a Settlement Agreement with Amdocs
terminating the License Agreement. As a result, we determined that a write-off
of our investment in the system of $25,262,000 net of settlement amounts paid to
the Company, was required in the second quarter of 2012. This charge is recorded
as loss from abandonment of software assets in the statement of
operations. While we did not realize the benefits expected from the new billing
and order management system, we believe that the other substantial improvements
to our IT infrastructure that have been achieved, in combination with our
planned capital expenditures, leaves us well positioned to support our existing
and anticipated products and services.




Form 10-Q Other Information (Form 8-K Compliant Language)
On July 30, 2012, Vonage Network LLC (“Vonage Network”), an indirect,
wholly-owned subsidiary of Vonage Holdings Corp. (the “Company”) and Amdocs
Software Systems Limited and Amdocs, Inc. (collectively, “Amdocs”) entered into
a Settlement Agreement (the “Settlement Agreement”) terminating the parties’
License and Managed Services Agreement dated as of December 23, 2009, as
modified by the First Amending Agreement dated December 22, 2010, (as so
modified, the “License Agreement”). Under the License Agreement, Amdocs was to
develop and license software and provide services to the Company intended to
provide enhanced ordering and billing capabilities to better suit the needs of
the business. 
The Company experienced delays during the course of development and
implementation of the new billing and ordering system and the transition of
customers to the system.  After discussions to resolve these issues, the Company
and Amdocs concluded that the termination of the project to develop and
implement the system was in the best interest of both parties. 
The Settlement Agreement provides for the immediate termination of all services,
licenses and obligations pursuant to the License Agreement.  The parties have
worked cooperatively to remove Amdocs’ Systems and Software from Vonage’s
Systems. The Settlement Agreement further provides that there are no admissions
of liability by either party and for mutual releases of all claims arising out
of or relating in any way to the License Agreement or to the parties dealings
with one another in connection with the License Agreement.  The parties’
confidentiality obligations to each other under the License Agreement survive
its termination, and the specific terms of the Settlement Agreement are
confidential.  As a result of the termination of the License Agreement, the
Company determined that a write-down of its investment in the system of
$25,262,000, net of settlement amounts paid to the Company, was required in the
second quarter of 2012.  This charge is recorded as a loss from abandonment of
software assets in the statement of operations.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Settlement Agreement.  The foregoing description of the Settlement
Agreement is qualified in its entirety by reference to the full text of the
Settlement Agreement.



6
A/75076420.1
CONFIDENTIAL TREATMENT REQUESTED BY VONAGE HOLDINGS CORP.